 



WARRANT

TO PURCHASE SHARES OF COMMON STOCK

 

FOOTHILLS EXPLORATION, INC.

A Delaware Corporation

 

THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE “WARRANT SHARES”) WILL BE,
ACQUIRED SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR RESALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF. NEITHER THIS WARRANT NOR THE WARRANT
SHARES (TOGETHER, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH DISPOSITION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE
STATE SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR OTHER TRANSFER OF
ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS WARRANT.

 



Warrant No.: 10 September 29, 2017 Denver, Colorado  

 



THIS CERTIFIES THAT, effective as of September 29, 2017, for value received,
Elliot G. Freier, trustee of the Elliot G. Freier Revocable Trust U/A 9/6/06
(the “Holder”) is entitled to subscribe for and purchase from Foothills
Exploration, Inc., a Delaware corporation (the “Company”), 375,000 shares of the
Company’s Common Stock (as adjusted pursuant to Section 3 hereof) (the “Warrant
Shares”) at the purchase price of $0.665 per share (as adjusted pursuant to
Section 3 hereof) (the “Exercise Price”), upon the terms and subject to the
conditions hereinafter set forth.

 

1. Exercise Rights.

 

(a) Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder at any time during the term hereof, in whole or in part
commencing on September 29, 2017, by surrender of this Warrant and delivery of a
completed and duly executed Notice of Cash Exercise, in the form attached as
Exhibit A hereto, accompanied by payment to the Company of an amount equal to
the Exercise Price then in effect multiplied by the number of Warrant Shares to
be purchased by the Holder in connection with such cash exercise of this
Warrant, which amount may be paid, at the election of the Holder, by wire
transfer or delivery of a check payable to the order of the Company, to the
principal offices of the Company. The exercise of this Warrant shall be deemed
to have been effected on the day on which the Holder surrenders this Warrant to
the Company and satisfies all of the requirements of this Section. Upon such
exercise, the Holder will be deemed a shareholder of record of those Warrant
Shares for which the Warrant has been exercised with all rights of a shareholder
(including, without limitation, all voting rights with respect to such Warrant
Shares and all rights to receive any dividends with respect to such Warrant
Shares). If this Warrant is to be exercised in respect of less than all of the
Warrant Shares covered hereby, the Holder shall be entitled to receive a new
warrant covering the number of Warrant Shares in respect of which this Warrant
shall not have been exercised and for which it remains subject to exercise. Such
new warrant shall be in all other respects identical to this Warrant.

 



  -1- 

 



 

(b) Additional Conditions to Exercise of Warrant. Unless there is a registration
statement declared or ordered effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act, which includes the
Warrant Shares to be issued upon the exercise of the rights represented by this
Warrant, such rights may not be exercised unless and until:

 

(i) the Company shall have received an Investment Representation Statement, in
the form attached as Exhibit B hereto, certifying that, among other things, the
Warrant Shares to be issued upon the exercise of the rights represented by this
Warrant are being acquired for investment and not with a view to any sale or
distribution thereof; and

 

(ii) each certificate evidencing the Warrant Shares to be issued upon the
exercise of the rights represented by this Warrant shall be stamped or imprinted
with a legend substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS. SUCH
SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT. THIS CERTIFICATE MUST BE SURRENDERED TO THE
COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE OR
OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS
CERTIFICATE.

 

(c) Fractional Shares. Upon the exercise of the rights represented by this
Warrant, the Company shall round up any fractional shares of Common Stock to the
next whole share.

 

(d) Expiration of Warrant. This Warrant shall expire at the later of: (i) 5:00
p.m. Pacific Standard Time on September 29, 2019 or (ii) 24 months after the
common stock of the Company has been registered under the Securities Exchange
Act of 1934, and shall thereafter no longer be exercisable or have any value
whatever.

 

(e) Record Ownership of Warrant Shares. The Warrant Shares shall be deemed to
have been issued, and the person in whose name any certificate representing
Warrant Shares shall be issuable upon the exercise of the rights represented by
this Warrant (as indicated in the appropriate Notice of Exercise) shall be
deemed to have become the holder of record of (and shall be treated for all
purposes as the record holder of) the Warrant Shares represented thereby,
immediately prior to the close of business on the date or dates upon which the
rights represented by this Warrant are exercised in accordance with the terms
hereof.

 



  -2- 

 



 

(f) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, certificates for the Warrant Shares so purchased pursuant
hereto shall be delivered to the Holder promptly and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the Warrant
Shares with respect to which this Warrant shall not have been exercised shall
also be issued to the Holder within such time.

 

(g) Issue Taxes. The issuance of certificates for shares of stock upon the
exercise of the rights represented by this Warrant shall be made without charge
to the Holder for any issuance tax in respect thereof; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any certificate in a
name other than that of the Holder of the Warrant.

 

(h) Conditional Exercise. The Holder of this Warrant shall have the right to
submit a notice of exercise of this Warrant conditional upon an acquisition of
the Company. If such transaction upon which such exercise is conditioned is not
consummated, such notice of exercise shall be deemed of no further force or
effect.

 

2. Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant, upon
issuance, will be duly and validly issued, will be fully paid and nonassessable,
will not violate any preemptive rights or rights of first refusal, will be free
from restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company’s Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company. During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, 150% of the number of shares for
which the Warrant is initially exercisable and shall increase the number of
shares reserved for issuance in the event of any adjustment required to satisfy
Warrant exercise terms from time to time.

 

3. Adjustment Rights.

 

(a) Right to Adjustment. The number of Warrant Shares purchasable upon the
exercise of the rights represented by this Warrant, and the Exercise Price
therefor, shall be subject to adjustment from time to time upon the occurrence
of certain events, as follows:

 

(i) Merger. If at any time there shall be a merger, consolidation or any other
transaction of the Company with another entity pursuant to which the Company is
not the surviving corporation, then, as a part of such merger or consolidation,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive Warrant of the surviving entity with
substantially equivalent terms as this Warrant, exercisable for the period
specified herein. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the merger or consolidation.

 

(ii) Stock Splits, Dividends, Combinations and Consolidations. In the event of a
stock split, stock dividend or subdivision of or in respect of the outstanding
shares of Common Stock, the number of Warrant Shares issuable upon the exercise
of the rights represented by this Warrant immediately prior to such stock split,
stock dividend or subdivision shall be proportionately increased and the
Exercise Price then in effect shall be proportionately decreased, effective at
the close of business on the date of such stock split, stock dividend or
subdivision, as the case may be. In the event of a reverse stock split,
consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.

 



  -3- 

 



 

(iii) Down Round Adjustments. If the Company during the term of this Warrant
(the “Anti-Dilution Period”) issues any additional securities (a “New Issuance”)
(including, but not limited to, any class of shares, preferred stock, warrants,
rights to subscribe for shares, convertible debt or other securities convertible
into any share class) for a consideration per share, after giving effect to
commissions, fees and other expenses (collectively “offering costs”), that is
less, or which on conversion or exercise of the underlying security is less,
than $0.665 per share, (as adjusted for any change resulting from any forward or
reverse share splits, stock dividends and similar events) (a “Down Round
Price”), the Company shall reduce the Exercise Price to equal the result
obtained by multiplying (A) a fraction whose (i) numerator is the Down Round
Price and (ii) denominator is the then Exercise Price by (B) the then Exercise
Price and shall increase the number of Warrant Shares by multiplying the number
of Warrant Shares (as adjusted for any change resulting from any forward or
reverse share splits, stock dividends and similar events) by the inverse of
clause (A). By way of illustration: If within the Anti-Dilution Period (assuming
no adjustments for any change resulting from any forward or reverse share
splits, stock dividends and similar events have occurred) the Company issues
convertible debt that may at the option of the holder be converted into common
stock, giving effect to offering costs, or issues new warrants to any person, at
a Down Round Price of $0.50 per share, the Company thereupon shall reduce the
Exercise Price to equal (A) 0.50 over 0.665 x (B) $0.665 = $0.50 per share and
shall increase the number of Warrant Shares to 375,000 shares x 0.665 over 0.50
= 498,750 shares.

 

(b) Adjustment Notices. Upon any adjustment of the Exercise Price, and any
increase or decrease in the number of Warrant Shares subject to this Warrant, in
accordance with this Section 3, the Company, within thirty (30) days thereafter,
shall give written notice thereof to the Holder at the address of such Holder as
shown on the books of the Company, which notice shall state the Exercise Price
as adjusted and, if applicable, the increased or decreased number of Warrant
Shares subject to this Warrant, setting forth in reasonable detail the method of
calculation of each such adjustment.

 

4. Transfer of Warrant.

 

(a) Conditions. This Warrant and the rights represented hereby are not
transferable, except in accordance with the conditions set forth in this Section
4. In order to effect any transfer of all or a portion of this Warrant, the
Holder hereof shall deliver to the Company a completed and duly executed Notice
of Transfer, in the form attached as Exhibit C hereto. Once the Warrant is
exercised, the Warrant Shares shall be transferable in accordance with the
Investor Rights Agreement.

 



  -4- 

 



 

(b) Additional Conditions to Transfer of Warrant. Unless there is a registration
statement declared or ordered effective by the Commission under the Securities
Act which includes this Warrant, this Warrant may not be transferred unless and
until:

 

(i) the Company receives an Investment Representation Statement, in the form
attached as Exhibit B hereto, certifying that, among other things, this Warrant
is being acquired for investment and not with a view to any sale or distribution
thereof; and

 

(ii) the Company receives a written notice from the Holder which describes the
manner and circumstances of the proposed transfer accompanied by a written
opinion of Holder’s legal counsel, in form and substance reasonably satisfactory
to the Company, stating that such transfer is exempt from the registration and
prospectus delivery requirements of the Securities Act and all applicable state
securities laws or with a Commission “no-action” letter stating that future
transfers of such securities by the transferor or the contemplated transferee
would be exempt from registration under the Securities Act or such securities
may be transferred in accordance with Rule 144(d). Upon receipt of the
foregoing, the Company shall, or shall instruct its transfer agent to, promptly,
and without expense to the Holder issue new securities in the name of the
transferee not bearing the legends required under Section 1(b)(ii). In addition,
new securities shall be issued without such legend if such legends may be
properly removed under the terms of Rule 144.

 

(c) Change of Control. If the Company is acquired or otherwise has more than
fifty percent (50%) of its voting stock transferred or issued in one or more
related transactions (“Change of Control Transaction”), the Company shall, at
the request of the Holder, repurchase the Warrant at a per share price equal to
the average per share acquisition or issuance price of the transaction(s) less
the Exercise Price (as adjusted herein). Alternatively, the Company may arrange
to have one or more of the new shareholders in the acquisition or Change of
Control Transaction assume and perform the Company’s purchase obligation in this
Section 4(c).

 

5. No Shareholder Rights. The Holder of this Warrant (and any transferee hereof)
shall not be entitled to vote on matters submitted for the approval or consent
of the shareholders of the Company or to receive dividends declared on or in
respect of shares of Common Stock, or otherwise be deemed to be the holder of
Common Stock or any other capital stock or other securities of the Company which
may at any time be issuable upon the exercise of the rights represented hereby
for any purpose, nor shall anything contained herein be construed to confer upon
the Holder (or any transferee hereof) any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted for the approval or consent of the shareholders, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, merger or consolidation,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised as provided herein. No provision of this Warrant, in the absence of
the actual exercise of such Warrant or any part thereof into Common Stock
issuable upon such exercise, shall give rise to any liability on the part of
such Holder as a shareholder of the Company, whether such liability shall be
asserted by the Company or by creditors of the Company.

 



-5-

 

 

6. Registration Rights.

 

(a) Piggy Back Registration Rights. At any time following the date hereof that
the Warrants or Warrant Shares, rights represented by this Warrant together with
shares issuable on exercise of rights (collectively, the “Registrable
Securities”) are owned by the Holder (which shall include its transferees,
assignees or other successors in interest) and there is not an effective
registration statement covering all of the Registrable Securities, and if the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Act, of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Act) or their then equivalents (the
“Registration Statement”) relating to equity securities to be issued solely in
connection with any acquisition of any entity or business or equity securities
issuable in connection with the Company’s stock option or other employee benefit
plans, then the Company shall deliver to Holder a written notice of such
determination and automatically, and without any further request from the Holder
of Registrable Securities include in such registration statement all of such
Registrable Securities unless and to the extent that, such Holder requests
otherwise in writing; provided, however, that Registrable Securities may be
reduced on a pro rata basis with such other securities being registered on the
applicable registration statement if and to the extent that the underwriter(s)
associated with the offering which is the subject of the Registration Statement
believes, in good faith, that the inclusion of such Registrable Securities will
have an adverse effect on the sale of the securities for which such registration
statement was filed. The Company shall not be required to register any
Registrable Securities pursuant to this Section 6(a) that have been sold
pursuant to Rule 144 promulgated by the SEC pursuant to the Act (and the Company
shall have caused its counsel to render an opinion letter as such in favor of
the Holder that such resales were in compliance with Rule 144 at Company’s
expense and the Company indemnifies the Holder with respect to reliance on such
opinion) or that are the subject of a then effective registration statement. If
any SEC guidance or FINRA regulation sets forth a limitation on the number of
securities permitted to be registered on a particular registration statement
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC or such other applicable regulatory authority for the registration of all or
a greater portion of Registrable Securities), the number of Registrable
Securities to be registered on such registration statement will be reduced on a
pro rata basis with such other securities being registered on the applicable
registration statement.

 

(b) Demand Registration Rights.

 

(i) Subject to the terms and conditions, and in accordance with the provisions
of this Section 6, at any time after the six month anniversary of the issuance
of this Warrant, if the Company shall receive a written request from Holder that
the Company file with the SEC a registration statement under the Securities Act
covering the registration of the Registrable Securities then outstanding, then
the Company shall, within 30 days of the receipt thereof and subject to the
limitations of this Section 6, prepare and, as soon as practicable, file with
the SEC an initial Registration Statement on Form S-1 covering the resale of all
of such Registrable Securities; provided, that a Registration Statement shall
not count as a demand registration requested under this Section 6(b)(i) unless
and until it has become effective and the Holder is able to register and sell at
least ninety percent (90%) of the Registrable Securities requested to be
included in such registration (for the avoidance of doubt, any reduction in the
Registrable Securities included in an offering under a Registration Statement at
the request of an underwriter may result in such Registration Statement not
counting toward the number of demand registrations under this subsection).. Such
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, shall contain the “Selling
Shareholders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit D. The Company shall use reasonable commercial
efforts to have such Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms of this Agreement, declared
effective by the SEC as soon as practicable. If requested by the Holder, such
Registration Statement on Form S-1 shall be for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto (a “Shelf Registration Statement”) that covers all
Registrable Securities then outstanding for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto (a “Shelf Registration”). The Company shall not include
in any demand registration any securities which are not Registrable Securities
without the written consent of the Holder. At any time that a Shelf Registration
Statement is effective, if a holder of Registrable Securities covered by such
Shelf Registration Statement delivers a notice to the Company (a “Shelf Takedown
Notice”) stating that the holder intends to effect an offering of all or part of
its Registrable Securities included in such Shelf Registration Statement (a
“Shelf Takedown”) and the Company is eligible to use such Shelf Registration
Statement for such Shelf Takedown, then the Company shall take all actions
reasonably required, including amending or supplementing (a “Shelf Supplement”)
such Shelf Registration Statement, to enable such Registrable Securities to be
offered and sold as contemplated by such Shelf Takedown Notice. Each Shelf
Takedown Notice shall specify the number of Registrable Securities to be offered
and sold under the Shelf Takedown. If the Holder requesting a demand
registration or Shelf Takedown elects to distribute the Registrable Securities
covered by their request in an underwritten offering, they shall so advise the
Company as a part of their request made pursuant to this Section 6(b) and the
Holder requesting the demand registration or Shelf Takedown shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering; provided, that such selection
shall be subject to the consent of the Company, which consent shall not be
unreasonably withheld or delayed. The Company shall be obligated to enter into
an underwriting agreement with such investment banking firm or firms to
facilitate such offering.

 



-6-

 



 

(ii) At such time as the Company shall have qualified for the use of a
Registration Statement on Form S-3 or any successor form thereto for the resale
of the Registrable Securities, the Holder shall have the right to request an
unlimited number of registrations under the Securities Act of all or any portion
of their Registrable Securities pursuant to a Registration Statement on Form S-3
or any similar short-form Registration Statement (each, a “Short-Form
Registration”). Each request for a Short-Form Registration shall specify the
number of Registrable Securities requested to be included in the Short-Form
Registration. Upon receipt of any such request, the Company shall within 30 days
of the receipt thereof, and subject to the limitations of this Section 6,
prepare and, as soon as practicable, file with the SEC a Registration Statement
on Form S-3 covering the resale of all of the Registrable Securities so
requested. If so requested by the Holder, the Company shall file such Short-Form
Registration as a Shelf Registration Statement for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto. The provisions in Section 6(b)(i) relating to Shelf
Takedowns and Shelf Supplements shall apply to Short-Form Registrations that the
Holder requests be filed as Shelf Registration Statements. If the Holder
requesting a Short-Form Registration or Shelf Takedown elects to distribute the
Registrable Securities covered by their request in an underwritten offering,
they shall so advise the Company as a part of their request made pursuant to
this Section and the Holder requesting the Short-Form registration or Shelf
Takedown shall select the investment banking firm or firms to act as the
managing underwriter or underwriters in connection with such offering; provided,
that such selection shall be subject to the consent of the Company, which
consent shall not be unreasonably withheld or delayed. The Company shall be
obligated to enter into an underwriting agreement with such investment banking
firm or firms to facilitate such offering.

 

(c) Registration Process. In connection with the registration of the Registrable
Securities pursuant to Sections 6(a) and (b) above, the Company shall:

 



-7-

 



 

(i) Prepare and file with the SEC the Registration Statement and such amendments
(including post effective amendments) to the Registration Statement and
supplements to the prospectus included therein (a “Prospectus”) as the Company
may deem necessary or appropriate and take all lawful action such that the
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the first year anniversary date of the expiration of the Warrant (or,
if earlier, when all the Warrant Shares have been sold) (the “Registration
Period”) include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(ii) Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by each Holder as set forth
in the Prospectus forming part of the Registration Statement or (ii) the date on
which the Registration Statement is withdrawn;

 

(iii) Furnish to Holder and its legal counsel identified to the Company (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities. Such documents may be made available
to Holder through the SEC’s EDGAR system;

 

(iv) Register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as the
Holder reasonably request, (i) prepare and file in such jurisdictions such
amendments (including post effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (ii) take all
such other lawful actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iii)
take all such other lawful actions reasonably necessary or advisable to qualify
the Registrable Securities for sale in such jurisdictions; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify, (B) subject itself to general taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;

 

(v) Promptly after becoming aware of such event, notify Holder of the occurrence
of any event, as a result of which the Prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly prepare an amendment to the Registration
Statement and supplement to the Prospectus to correct such untrue statement or
omission, and deliver a number of copies of such supplement and amendment to
Holder as such Holder may reasonably request;

 



-8-

 



 

(vi) As promptly as practicable after becoming aware of such event, notify each
Holder (or, in the event of an underwritten offering, the managing underwriters)
of the issuance by the SEC of any stop order or other suspension of the
effectiveness of the Registration Statement and take all lawful action to effect
the withdrawal, rescission or removal of such stop order or other suspension;

 

(vii) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Holder of its Registrable Securities in
accordance with the intended methods therefore provided in the Prospectus which
are customary under the circumstances;

 

(viii) Cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Holder may request and maintain a transfer agent for the Common Stock;
and

 

(ix) In the case of a Shelf Registration, prepare and file with the SEC such
amendments, post-effective amendments and supplements to such Registration
Statement and the prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
subject thereto for the Registration Period.

 

(d) Obligations and Acknowledgements of the Holder. In connection with the
registration of the Registrable Securities, Holder shall have the following
obligations and hereby make the following acknowledgements:

 

(i) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that Holder
wishing to participate in the Registration Statement (i) promptly shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) promptly shall execute such documents in
connection with such registration as the Company may reasonably request. Prior
to the first anticipated filing date of a Registration Statement, the Company
shall notify each Holder of the information the Company requires from such
Holder (the “Requested Information”) if such Holder elects to have any of its
Registrable Securities included in the Registration Statement. If Holder
notifies the Company and provides the Company the information required hereby at
least three business days before the Company files Amendment No.1 to the
Registration Statement, the Company will include such information within an
amendment to the Registration Statement that includes the Registrable Securities
of such Holder.

 

(ii) Holder agrees promptly and timely to cooperate with the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement;

 

(iii) Holder agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 6(c)(v) or 6(c)(vi),
such Holder shall immediately discontinue its disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(v) and, if so directed by the
Company, the Holder shall deliver to the Company (at the expense of the Company)
or destroy (and deliver to the Company a certificate of destruction) all copies
in the Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice; and

 



-9-

 



 

(iv) Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with the offer and sale of Registrable Securities
pursuant to any Registration Statement.

 

(e) Expenses of Registration. All expenses (other than underwriting discounts
and commissions and the fees and expenses of Holder’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 6, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 

(f) Underwriting Requirements. In connection with any Registration Statement
involving an underwritten offering of shares of the Company’s Common Stock, the
Company shall not be required to include any of Registrable Securities in such
underwriting unless Holder accepts the terms of the underwriting as agreed upon
between the Company and its underwriters, and then only in such quantity as the
underwriter in its sole discretion determines will not jeopardize the success of
the offering by the Company. If the total number of Registrable Securities to be
included in such offering (the “Requested Securities”) exceeds the number of
securities to be sold (other than by the Company) that the underwriter in its
reasonable discretion determines is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such Requested Securities which the underwriter, in its sole discretion,
determines will not jeopardize the success of the offering. If the underwriter
determines that less than all of the Requested Securities requested to be
registered can be included in such offering, then the securities to be
registered that are included in such offering shall be allocated among the
holders of the Registrable Securities in proportion (as nearly as practicable
to) the number of Requested Securities owned by each Holder. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 10 shares. For purposes of the provision in this Section 4 concerning
apportionment, for any Holder that is a partnership, limited liability company,
or corporation, the partners, members, retired partners, retired members,
shareholders, and affiliates of such Holder, or the estates and immediate family
members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing persons, shall be deemed to
be a single “Holder,” and any pro rata reduction with respect to such “Holder”
shall be based upon the aggregate number of Requested Securities owned by all
persons included in such “Holder,” as defined in this sentence. The Holder
understands that the underwriter may determine that none of the Registrable
Securities can be included in the offering.

 

(g) Indemnification. The Company shall, notwithstanding any termination of this
Warrant, indemnify and hold harmless each Holder, the officers, directors,
members, partners, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of shares of common stock), investment advisors and
employees (and any other persons with a functionally equivalent role of a person
holding such titles, notwithstanding a lack of such title or any other title) of
each of them, each person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other persons with a functionally equivalent role of a person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement, such prospectus or in any amendment or supplement
thereto (it being understood that the Holder has approved Exhibit D hereto for
this purpose) or (ii) in the case of an occurrence of an event of the type
specified in Section 6(c)(v) and(vi), the use by such Holder of an outdated or
defective prospectus after the Company has notified such Holder in writing that
the prospectus is outdated or defective and prior to the receipt by such Holder
of advice from the Company that the use of the applicable prospectus (as it may
have been supplemented or amended) may be resumed. The Company shall notify the
Holders promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this Warrant
of which the Company is aware.

 

-10-

 

 

7. Miscellaneous.

 

(a) Governing Law. This Warrant will be construed in accordance with, and
governed in all respects by, the laws of the State of California, as applied to
agreements entered into, and to be performed entirely in such state, between
residents of such state.

 

(b) Dispute Resolution.

 

(i) Negotiation. In the event of any dispute, controversy or claim arising out
of or relating to this Warrant, representatives of the parties will meet in a
location chosen by the party initiating the negotiation not later than ten (10)
business days after written notice from one party to the other of such dispute
and will enter into good faith negotiations aimed at resolving the dispute. If
they are unable to resolve the dispute in a mutually satisfactory manner within
thirty (30) business days from the date of such notice, the matter may be
submitted by either party to arbitration as provided for in Section 7(b)(ii),
below.

 

(ii) Arbitration.

 

(a) Any dispute, controversy or claim between or among any of the parties hereto
arising out of or relating to this Warrant or the breach, termination or
invalidity thereof, including any dispute as to whether any dispute is subject
to arbitration, which has not been resolved after good faith negotiations
pursuant to Section 7(b)(i) hereof will be settled by binding arbitration
administered by the American Arbitration Association in accordance with its then
current Commercial Arbitration Rules except as provided herein.

 



-11-

 



 

(b) Any arbitration will be conducted in Los Angeles, California by a three (3)
person arbitration panel, unless the parties can agree on a single arbitrator
within the same timeframe. The three (3) person arbitration panel will consist
of one (1) party arbitrator selected by the Company, one party arbitrator
selected by the Holder, each of whom will be named within ten (10) business days
of the demand for arbitration, and one (1) neutral arbitrator selected by the
first two (2) arbitrators. If the two (2) party appointed arbitrators cannot
agree on the neutral arbitrator within ten (10) business days of the selection
of the last party appointed arbitrator, the American Arbitration Association
will appoint the neutral arbitrator, who will act as chairperson. In the event
of a vacancy with respect to an arbitrator, the vacancy will be filled within
ten (10) business days of notice of the vacancy in the same manner and subject
to the same requirements as are provided for in the original appointment to that
position. If the vacancy is not filled within ten (10) business days, the
American Arbitration Association will make the appointment.

 

It is the intent of the parties to avoid the appearance of impropriety due to
bias or partiality on the part of the neutral arbitrator. Accordingly, prior to
his or her appointment, such neutral arbitrator will disclose to the parties and
the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between the neutral arbitrator and any party or its counsel. Any
party will have the right to challenge in writing the appointment of the neutral
arbitrator on the basis of and within five (5) days of such disclosure. In the
event of a challenge, the American Arbitration Association will uphold or
dismiss the challenge and its decision will be conclusive.

 

(c) The law applicable to the validity of the arbitration clause, the conduct of
the arbitration, including the resort to a court for interim relief, enforcement
of the award or any other question of arbitration law or procedure will be the
United States’ Federal Arbitration Act, 9 U.S.C. § 1 et seq. The parties shall
be entitled to engage in reasonable discovery including requests for the
production of all relevant documents and a reasonable number of depositions. The
arbitration panel shall have the sole discretion to determine the reasonableness
of any requested document production or deposition. It is the intent of the
parties that a substantive hearing be held as soon as practicable after the
appointment of the neutral arbitrator or the rejection of a challenge thereto,
whichever occurs later. The presentation of evidence will be governed by the
federal Rules of Evidence. A stenographic record of all witness testimony will
be made.

 

(d) Any award, including any interim award, made will be made by a majority of
the arbitrators applying the substantive law of California and will (i) be in
writing and state the arbitration panel’s findings of fact and conclusions of
law, (ii) be made promptly, and in any event within sixty (60) days after the
conclusion of the arbitration hearing; and (iii) be binding against the parties
involved and may be entered for enforcement in any court of competent
jurisdiction.

 



-12-

 



 

(e) Fifty percent of the costs of any arbitration proceeding (e.g., arbitrators,
court reporter and room rental fees) will be borne by the Company with the
remaining 50% to paid by the other party to the dispute. However, each party
will pay its own expense, including attorneys’ and other professionals’ fees and
disbursements; provided, however, that if the arbitrators find that either party
has acted unreasonably, they may award the other party all or a portion of their
professional fees and disbursements.

 

(f) The arbitration provision set forth in this Section 7(b)(ii) will be a
complete defense to any suit, action or proceeding instituted in any court with
respect to any matter arbitrable under this Warrant, except that judicial
intervention may be sought in accordance with Section 7(b)(iii) hereof.

 

(iii) No Waivers; Interim Relief. The parties mutually acknowledge that an award
of damages may be inadequate to remedy any breach hereof and that injunctive
relief may be required. Therefore, (i) a party may request a court of competent
jurisdiction to provide interim injunctive relief in aid of arbitration or to
prevent a violation of this Warrant pending arbitration, and any such request
will not be deemed a waiver or breach of the obligations to arbitrate set forth
herein and (ii) the arbitrators may order equitable relief where they deem it
appropriate and the parties agree that any interim relief ordered by the
arbitrators may be immediately and specifically enforced by a court otherwise
having jurisdiction over the parties.

 

(c) Successors and Assigns. Subject to the restrictions on transfer described in
Section 4, the rights and obligations of the Company and Holder of this Warrant
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(d) Waiver and Amendment. Any provision of this Warrant may be amended, waived
or modified upon the written consent of the Company and the Holder.

 

(e) Notices. All notices and other communications required or permitted
hereunder will be in writing and will be sent by telecopier or mailed by
first-class mail, postage prepaid, or delivered either by hand or by messenger,
addressed (a) if to the Holder, at the address indicated on the Company’s books,
or at such other address and telecopier number as Holder will have furnished to
the Company in writing, or (b) if to the Company, at 633 17th Street, Suite
1700, Denver, Colorado 80202, Attn: Chief Executive Officer, telecopier # (720)
449-7479, or at such other address and telecopier number as the Company will
have furnished to the Holder and each such other holder in writing.

 

Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger (including overnight delivery service), the date of
confirmation of transmission if sent by telecopier (or the next business day if
the date of confirmation is not a business day), or, if sent by mail, at the
earlier of its receipt or 72 hours after the same has been deposited in a
regularly maintained receptacle for the deposit of the United States mail
addressed and mailed as aforesaid.

 



-13-

 



 

(f) Severability. In case any provision of this Warrant will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 

(g) Lost Warrant. Upon receipt from the Holder of written notice or other
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of the Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an unsecured indemnity agreement and an affidavit
of lost warrant, or in the case of any such mutilation upon surrender and
cancellation of the Warrant, the Company, at the Company’s expense, will make
and deliver a new Warrant in lieu of the lost, stolen, destroyed or mutilated
Warrant carrying the same rights and obligations as the original Warrant. The
Company will also pay the cost of all deliveries of the Warrant upon any
exchange thereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

  FOOTHILLS EXPLORATION, INC.   a Delaware corporation       By:
                                       B.P. Allaire         Its: Chief Executive
Officer

 



-14-

 



 



EXHIBIT A

 

NOTICE OF CASH EXERCISE

 

 

TO:    ___________________________

 

1. The undersigned hereby elects to purchase ____________ shares of Common Stock
of Foothills Exploration, Inc., a Delaware corporation (the “Company”), pursuant
to the terms of Warrant No. 10 issued September 29, 2017, to and in the name of
Elliot G. Freier, trustee of the Elliot G. Freier Revocable Trust U/A 9/6/06, a
copy of which is attached hereto (the “Warrant”), and tenders herewith full
payment of the aggregate Exercise Price for such shares in accordance with the
terms of the Warrant.

 

2. Please issue a certificate or certificates representing said shares of
____________ Stock in such name or names as specified below:

 

      (Name)   (Name)                         (Address)   (Address)

 

3. The undersigned hereby represents and warrants that the aforesaid shares of
stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares. The undersigned has executed an Investment Representation Statement
with certain representations and warranties, in the form attached as Exhibit B
to the Warrant, concurrently herewith.

 

Date:     Name:  



 

  By:       (Signature must conform in all respects to name of the Holder as set
forth on the face of the Warrant)

 



 A-1 

 



 

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

PURCHASER :             SELLER :           COMPANY : FOOTHILLS EXPLORATION, INC.
      SECURITY : COMMON STOCK ISSUED UPON THE EXERCISE OF WARRANT NO. 10 ISSUED
ON SEPTEMBER 29, 2017       AMOUNT : [_______________] SHARES       DATE :    

 

The undersigned hereby represents and warrants to Foothills Exploration, Inc., a
Delaware corporation (the “Company”), as follows:

 

1. I am aware of the business affairs, financial condition and results of
operations of the Company and have acquired sufficient information about the
Company to reach an informed and knowledgeable investment decision to acquire
the Securities. I am purchasing the Securities for my own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).

 

2. I understand that the Securities have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of my investment intent
as expressed herein.

 

3. I further understand that the Securities must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
registration is otherwise available. In addition, I understand that the
certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.

 

4. I am familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.

 

Date:     Name:  

 

  By:             (Signature must conform in all respects to name of the Holder
as set forth on the face of the Warrant)

 



 B-1 

 



 

EXHIBIT C

 

NOTICE OF TRANSFER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
___________________________________________ the right represented by Warrant No.
10 issued on September 29, 2017, to and in the name of Elliot G. Freier, trustee
of the Elliot G. Freier Revocable Trust U/A 9/6/06, to purchase ________________
shares of Common Stock of Foothills Exploration, Inc., a Delaware corporation
(the “Company”), a copy of which is attached hereto (the “Warrant”), and
appoints ________________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.

 

Date:            Name:                 By:                     (Signature must
conform in all respects to name of the Holder as set forth on the face of the
Warrant)                                                         (Address)      
    Signed in the presence of:                 By:                 Name:        

 

 

 C-1 

 



 

EXHIBIT D

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling shareholders are those
issuable to the selling shareholders upon exercise of the warrants. For
additional information regarding the issuance of the warrants, see “Private
Placement of Senior Note and Warrants” above. We are registering the shares of
common stock in order to permit the selling shareholder to offer the shares for
resale from time to time. Except for the ownership of the loan evidenced by note
and the warrants issued pursuant to the Note, the selling shareholders have not
had any material relationship with us within the past three years.

 

The table below lists the selling shareholder and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock beneficially held by each of the selling
shareholders, based on its respective beneficial ownership of the shares of
common stock as of ____________, 2018, assuming d exercise of the warrants held
by such selling shareholder on that date but taking account of any limitations
on exercise set forth therein. The third column lists the number of shares of
common stock being sold in this offering. The fourth column lists the shares of
common stock that will be beneficially owned by each selling shareholder
following this offering. We have assumed for purposes of preparing this table
that the selling shareholder will sell all of the shares of common stock being
offered.

 

In accordance with the terms of a registration rights agreement with the selling
shareholders, this prospectus generally covers the resale of the sum of (i) the
number of shares of common stock that may be issued in connection with the
conversion of all amounts owed under the senior secured convertible promissory
notes, in each case determined as if all amounts owed under the senior secured
convertible promissory notes were converted and (ii) 100% of the maximum number
of shares of common stock issuable upon exercise of the warrants, in each case,
determined as if the outstanding warrants were exercised in full.

 

Name of Selling
Shareholder  Number of
Shares of
Common Stock
Owned Prior to
Offering  Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Offering  Number of Shares of
Common Stock
Owned After Offering                                            

 



 D-1 

 



 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon d the exercise of
the warrants to permit the resale of these shares of common stock by the holder
of these securities from time to time after the date of this prospectus. We will
not receive any of the proceeds from the sale by the selling shareholder of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

 

The selling shareholder may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling shareholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

  ● on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;         ● in the
over-the-counter market;         ● in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;         ● through the
writing or settlement of options, whether such options are listed on an options
exchange or otherwise;         ● ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;         ● block
trades in which the broker-dealer will attempt to sell the shares as agent but
may position and resell a portion of the block as principal to facilitate the
transaction;         ● purchases by a broker-dealer as principal and resale by
the broker-dealer for its account;         ● an exchange distribution in
accordance with the rules of the applicable exchange;         ● privately
negotiated transactions;         ● short sales made after the date the
Registration Statement is declared effective by the SEC;         ● agreements
between broker-dealers and the selling shareholders to sell a specified number
of such shares at a stipulated price per share;         ● a combination of any
such methods of sale; and         ● any other method permitted pursuant to
applicable law.

 

The selling shareholder may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling shareholder may transfer
the shares of common stock by other means not described in this prospectus. If
the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholder or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholder may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 



  D-1 

 



 

The selling shareholder may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling shareholders to include the pledgee, transferee or other successors in
interest as selling shareholders under this prospectus. The selling shareholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling shareholder and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
shareholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling shareholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[______] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling shareholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling shareholder against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling shareholder will be
entitled to contribution. We may be indemnified by the selling shareholder
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 



 D-1 

 

 

 